DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior arts considered in this office action:
applicant admitted prior art hereinafter “AAPA”) 
Sung et al. (US 20080057934 A1, hereinafter “Sung”)
Kataoka et al. (US 7031674 B2, hereinafter “Kataoka”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
AAPA teaches A method, comprising:
determining a tone map response payload for a powerline communications (PLC) network including a plurality of subbands, the tone map response payload including power control bits for a subband in the plurality of subbands (AAPA [0003]-[0005], [0006]-[0012], [0014], where the AAPA discloses based on SNR allocate for tone map response payload power control bits for each of the plurality of subbands).
transmitting a frame including said tone map response payload (AAPA [0013]-[0015], where AAPA discloses transmitting a tone map response payload to said second node), and
receiving a signal on the subband in response to a value of the control power bit. (AAPA [0013]-[0015], where AAPA discloses receiving signal having signal power for ones of said plurality of tones according to the control power bits).

However, AAPA discloses using for bits for the power control for each of a plurality of subbands having two or more of said plurality of tone, wherein the first bit indicate whether the power should be increased or decreased and the other bits indicate the amount of the increase or the decrease (AAPA [0013]-[0015]).
Furthermore, Sung teaches a communication system wherein single bit information is used for power control (Sung [0082]). And Kataoka in the same line of endeavor teaches a communication system with processor and memory having a single power control bit to instruct the base station to raise or lower the transmission power value (Kataoka col. 1 lines 16-59, col. 3 lines 64-col. 4 lines 21, figs. 2 and 10).
Therefore, using one bit to control the transmission power is well known and taken the teachings of AAPA, Sung, and Kataoka as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use one bit instead of to control the power in the subbands in order to reduce the amount of resources use for power control and use them for transmitting other data.
How the combination of prior arts cited above fails to teach the tone map response payload including a power control bit for a subband in the plurality of subbands, wherein the power control bit indicates a first power state or a second power state for the respective subband;
Therefore claims 1, 3-8 and 10-14 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.